Citation Nr: 0003200	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-25 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Evaluation of service-connected lumbosacral strain, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
lumbosacral strain and assigned a 10 percent rating, 
effective from February 16, 1993.  The Board thereafter 
remanded this case in February 1998 and April 1990 for 
further development.


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
manifested by subjective complaints of pain on motion with 
functional loss that equates to no more than slight 
limitation of motion.


CONCLUSION OF LAW

A rating greater than 10 percent for lumbosacral strain is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a (Diagnostic Codes 5292, 5295) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the evaluation currently in effect 
for his service-connected lumbosacral strain is not adequate.  
He asserts that his adverse symptomatology, including chronic 
pain and limited range of motion, have become worse over time 
and thereby more nearly approximates those requirements 
needed to qualify for a higher evaluation.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

At the veteran's first post-service orthopedic VA examination 
in April 1993, he reported that he had muscular problems with 
his back that were asymptomatic.  On examination, the 
thoracic spine had normal range of motion without any 
radiation to the lower extremities.  The diagnoses included 
back pain, muscular in nature. 

Private treatment records from the McLaughlin Chiropractic 
Center, dated in March 1996, reveal the veteran's complaints 
of low and mid-back pain that made it hard for him to get out 
of bed.  The veteran also reported that the pain was constant 
and characterized the pain as being numb, sharp, achy, 
stabbing, and burning.  The veteran reported that his hobbies 
were sports, such as basketball, soccer, and surfing.  On 
examination, the lumbar spine had normal "L" flexion, 
extension, and bilateral lateral flexion.  Kemp's test was 
positive.  A hypertonic muscle was also reported in the 
lumbar spine.  

A November 1996 VA review of March 1996 lumbosacral spine x-
rays, revealed that, while the film had marks on it that 
partially obscured details, it nonetheless showed the spine 
to be in anatomic alignment with no fractures, subluxations, 
or significant disc space abnormalities.

At a February 1997 VA examination, the veteran reported that 
he first injured his back and tailbone while in boot camp and 
subsequently re-injured it while still in military service, 
when he carried some heavy radios.  The veteran also 
complained that he had increased back pain when driving.  The 
veteran reported that he was not taking medication for his 
low back pain.

The examiner reported that he had reviewed the veteran's 
claims file and opined that the veteran had been examined at 
maximum disability.  On examination, there were no postural 
abnormalities or fixed deformities.  Musculature of the back 
was essentially normal.  Range of motion studies disclosed 
forward flexion to 80 degrees, backward extension to 35 
degrees, right and left lateral flexion to 40 degrees, and 
right and left rotation to 35 degrees.  The examiner opined 
that the veteran had some pain on forward flexion and lateral 
flexion bilaterally.  However, the veteran could stand on his 
toes and heels, as well as squat.  On neurological 
examination, deep tendon reflexes were normoactive, gross 
sensation was present, and, while the veteran reported a 
history of some tingling down both his legs, this was not 
demonstrated on examination.  Straight leg raising was 
negative at 90 degrees bilaterally.  X-rays of lumbosacral 
spine did not show evidence of a fracture, degenerative joint 
disease, or degenerative disc disease.  However, they showed 
slight compression at T12.  Lastly, the examiner opined that 
the veteran had some increased pain during rainy and cold 
weather and the compression at T-12 was secondary to the 
injury that the veteran had sustained while in boot camp.  
The diagnosis was chronic lumbosacral strain. 

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in February 1999.  He testified 
that his fee basis physical therapist told him that his 
lumbosacral strain had "escalated into arthritis."  The 
veteran reported pain in the upper, middle, and low back, as 
well as numbness and a tingling sensation radiating into his 
legs and arms.  The veteran reported that he had not had any 
treatment at VA, or by any private physician, except for 
seeing a yoga therapist, since March 1998.  The reason for 
his not having obtained treatment was that, while he had been 
authorized by VA to receive fee basis treatment so that he 
could continue to see the physical therapist to whom his VA 
medical center (VAMC) physician had referred him, the paper 
work had not been finished and he had not been able to afford 
any treatment, except for seeing the yoga therapist he talked 
about earlier.  In addition, the veteran reported that he 
started trying alternative health care options because he 
wanted to be able to deal with his chronic low back pain 
without taking medication.  He also testified that that his 
VA physician had had him on a number of anti-pain 
medications, including most recently 600 milligrams of 
ibuprofen for a short time, and he did not notice any 
difference in his pain.  Next, the veteran reported that he 
first had back muscle spasms while in military service and he 
continued to have them post-service.  Specifically, he 
reported that they felt like a very severe cramp and he 
experienced them every morning.  In addition, he reported 
that they started in his low back and worked their way up his 
back.  The veteran said that his low back disorder prevented 
him from lifting, limited his ability to stretch (i.e., 
bending forward or leaning to the side for a prolonged period 
of time), limited the time he could play basketball, and 
limited his ability to stand for a prolonged period of time.  
Moreover, he reported that prolonged standing caused muscle 
spasms.  The veteran also testified that, when his pain 
increased after activity, he treated it with ice packs and/or 
by stretching.  Lastly, the veteran testified that, due to 
his low back pains, he started out every morning with a hot 
bath and ended every day with applying ice packs to his back.

At a July 1999 VA examination, the veteran complained of low 
back pain.  Moreover, the veteran reported that he had been 
unable perform heavy lifting, had had sexual dysfunction, and 
experienced numbness in his lower legs.  Next, the veteran 
reported that, while he had not received treatment for his 
low back pain since his separation from military service, for 
the previous six to eight months he had performed yoga 
exercises.  The veteran also reported that the only 
medication he took for his low back pain was a 
nonprescription pain medication. 

The examiner reported that, throughout the examination, which 
lasted approximately 45 minutes, the veteran was observed in 
his "casual motion."  It was opined that during this time 
the veteran was able to rise up from and down into a chair 
with complete ease.  Moreover, because the veteran's actions 
were animated, he twisted in the chair when talking and he 
did so without apparent discomfort.  In addition, when asked 
to remove his shoes, he bent forward easily and stood up 
easily after removing his shoes.  Similarly, when asked to 
remove his socks, he was able to bend forward easily and 
reach his feet and remove his socks in a normal manner.  
Furthermore, when told to put his socks and shoes back on 
following the examination, he did so with ease.  It was 
reported that, when putting his shoes back on, he performed 
motions with his back that he had been unable to perform 
during the examination.  It was opined that the veteran's 
casually elicited range of motion appeared normal.

On examination, the examiner opined that the veteran had 
markedly decreased range of motion and a marked increase in 
pain level, problems that were completely inconsistent with 
the observations made of the veteran's casual movements.  
Specifically, range of motion studies disclosed forward 
flexion to 50 degrees, backward extension to 10 degrees, left 
and right lateral bending to 10 degrees, and left and right 
rotation to 0 degrees.  However, heel and toe walking were 
normal, straight leg raising test was negative, and there was 
no atrophy.  Similarly, cutaneous nerve sensation as well as 
Achilles and patella reflexes were normal.  There was no 
muscle spasm, tilt, or deformity of the spine.  X-rays of the 
spine were normal.  Lastly, the examiner opined that 
"[t]here are no manifestations of a lumbosacral strain.  
There is no loss of function due to pain, weakness[,] or 
incoordination on repeated use."  The diagnosis was normal 
lumbosacral spine examination.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  
Furthermore, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection has been granted for lumbosacral strain 
which was evaluated by the RO as 10 percent disabling under 
Diagnostic Code 5295 (lumbosacral strain).  See RO decision 
entered in March 1997.  Given the 10 percent disability 
rating currently assigned for the veteran's service-connected 
lumbosacral strain, the veteran will only be entitled to an 
higher evaluation under potentially applicable Diagnostic 
Codes if he has moderate limitation in the range of motion of 
the lumbar spine (20 percent) or severe limitation in the 
range of motion of the lumbar spine (40 percent) (Diagnostic 
Code 5292); or lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion in a 
standing position (20 percent) or lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (40 percent) (Diagnostic Code 5295.).  38 C.F.R. 
§ 4.71a (1999).

The record on appeal does not show that the veteran 
experiences muscle spasm on extreme forward bending or loss 
of lateral spine motion in a standing position.  The record 
on appeal also does not show listing of the whole spine, 
positive Goldthwaite's sign, or marked limitation of forward 
bending suggestive of "severe" strain.  In fact, the 
February 1997 examiner reported no adverse neurological 
involvement, postural abnormalities, or fixed deformity.  In 
addition, musculature of the back at that time was 
essentially normal.  Similarly, the July 1999 VA examiner 
reported no neurological involvement, muscle spasm, muscle 
atrophy, tilt, or deformity of the spine.  Although the 
veteran may have loss of motion, he does not experience this 
problem with muscle spasm or with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  As for 
Diagnostic Code 5292, the Board notes that range of motion 
studies at the veteran's February 1997 VA examination showed 
forward flexion to 80 degrees, backward extension to 35 
degrees, right and left lateral flexion to 40 degrees, and 
right and left lateral rotation to 35 degrees.  Moreover, the 
July 1999 VA examiner reported that range of motion studies 
disclosed forward flexion to 50 degrees, backward extension 
to 10 degrees, left and right lateral bending to 10 degrees, 
and left and right rotation to 0 degrees.  However, it was 
also opined by the July 1999 VA examiner that the range of 
motion studies were completely inconsistent with the 
observation of casual movements of the veteran during the 
course of his examination.  It was concluded that the 
veteran's casually elicited range of motion was normal.  This 
does not equate to moderate limitation of motion .  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

Although higher evaluations may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, or to the criteria for a 20 
percent rating under Diagnostic Code 5295, DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain), the salient 
point to be made in this regard is that even though the 
veteran has complained of pain, primarily with bending, 
consideration of §§ 4.40, 4.45 does not lead the Board to 
conclude that the functional losses he experiences equate to 
more than slight limitation of motion of the low back or to 
more than the level of disability contemplated by the 10 
percent rating under Diagnostic Code 5295.  The February 1997 
VA examiner specifically reported that the examination was 
performed when the veteran was at "maximum disability" and, 
while the veteran experienced some increased pain during 
rainy and cold weather and had some pain on forward flexion 
and bilateral lateral flexion, he nonetheless had forward 
flexion to 80 degrees and bilateral lateral flexion to 40 
degrees.  Moreover, the July 1999 VA examiner opined that 
range of motion was normal with no loss of function due to 
pain, weakness, or incoordination on repeated use.  
Accordingly, the veteran is not entitled to a higher 
evaluation for his lumbosacral strain, even when taking into 
account his complaints of pain.

While it might be argued that the Board's analysis should 
include consideration of whether separate ratings are 
warranted for limitation of motion and lumbosacral strain, it 
should be pointed out that each of the foregoing Diagnostic 
Codes by which a low back disorder is ratable contemplates 
limitation of motion.  See VAOPGCPREC 36-97 (Dec. 12, 1997).  
Therefore, assigning separate ratings on the basis of both 
limitation of motion and other symptoms, such as those set 
forth in Diagnostic Code 5295, would be inappropriate.  Id; 
38 C.F.R. § 4.14 (1999).

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO and at his personal hearing.  However, 
while a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
its current severity is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, must 
provide evidence regarding medical knowledge.  See Bostain v. 
West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  The Board concludes that the 
preponderance of the evidence is against the claim for a 
higher evaluation.  This is true throughout the period of 
time during which his claim has been pending.  Fenderson, 
supra.


ORDER

A rating in excess of 10 percent for lumbosacral strain is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

